 8:19-cv-00213-RGK-PRSE Doc # 16 Filed: 04/27/20 Page 1 of 5 - Page ID # 157



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DARNELL L. RUSSELL,

                    Petitioner,                              8:19CV213

       vs.
                                                MEMORANDUM AND ORDER
SCOTT FRAKES, Director of Nebraska
Department of Correctional Services; and
MICHELLE CAPPS, Warden of
Nebraska State Penitentiary, Lincoln,
Nebraska;

                    Respondents.


       Pending before me is Respondents’ motion for summary judgment claiming
Petitioner’s habeas petition is barred by the limitations period set out in 28 U.S.C. §
2244(d). Respondent is correct, and the motion will be granted. Also pending before
me is Petitioner’s motion to consider an additional exhibit. That motion will be
granted but it does not make a difference.

                                        Facts

      1. On December 12, 2013, the State charged Petitioner with Conspiracy to
         Commit Unlawful Possession with Intent to Deliver a Controlled
         Substance, Crack Cocaine, a Class IB felony.

      2. On January 15, 2016, the Nebraska Supreme Court affirmed Petitioner’s
         conviction and sentence. Filing no. 10-6. Petitioner had 90 days within
         which to seek review in the Supreme Court 1, but he did not do so.

      1
         Rule 13 of the Supreme Court Rules states in pertinent part: “Unless
otherwise provided by law, a petition for a writ of certiorari to review a judgment in
any case, civil or criminal, entered by a state court of last resort or a United States
court of appeals (including the United States Court of Appeals for the Armed Forces)
 8:19-cv-00213-RGK-PRSE Doc # 16 Filed: 04/27/20 Page 2 of 5 - Page ID # 158



          Accordingly, under federal law, the clock began to run no later than April
          14, 2016.

       3. Giving him the benefit of the doubt, 291 days ran until Petitioner began to
          pursue his state post-conviction remedies on January 30, 2017. Filing no.
          10-5 at CM/ECF p. 1. The clock began to run again on February 4, 2019,
          when the Nebraska Supreme Court issued its mandate after refusing to hear
          a petition for further review from the adverse decision of the Nebraska
          Court of Appeals. Filing no. 10-3 at CM/ECF p. 3. At that point, the
          federal clock started again.

       4. Petitioner claims he placed his federal habeas petition in the prison
          mailbox on April 24, 2019. Filing no. 1 at CM/ECF p. 15. Assuming,
          without deciding, that the federal clock stopped on that date, I add 79 days
          to the 291 days that were expended between the end of direct review,
          including the time to seek review in the Supreme Court, and the filing and
          resolution of Petitioner’s post-conviction motion measured from the
          issuance of the state mandate. In other words, at least 370 days passed, and
          counted against Petitioner, before the habeas petition was deemed filed.

                                        Analysis

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)
 imposed a one-year statute of limitations on petitions for a writ of habeas
 corpus filed pursuant to 28 U.S.C. § 2254. 28 U.S.C. § 2244(d)(1).

        28 U.S.C. § 2244(d) states in pertinent part:

               (1) A 1-year period of limitation shall apply to an
                   application for a writ of habeas corpus by a person
                   in custody pursuant to the judgment of a State
                   court. The limitation period shall run from the

is timely when it is filed with the Clerk of this Court within 90 days after entry of
the judgment. . . . The time to file a petition for a writ of certiorari runs from the date
of entry of the judgment or order sought to be reviewed, and not from the issuance
date of the mandate (or its equivalent under local practice).”
                                             2
 8:19-cv-00213-RGK-PRSE Doc # 16 Filed: 04/27/20 Page 3 of 5 - Page ID # 159



                   latest of—

                     (A) t h e date on which the judgment became final
                     by t h e conclusion of direct review or the
                     expiration of t h e time for seeking such review;
                     (B) t h e date on which the impediment to filing
                     an application created by State action in
                     violation of t h e Constitution or laws of the
                     United States is removed, if the applicant was
                     prevented from filing by such State action;
                     (C) t h e date on which t h e constitutional right
                     asserted was initially recognized by the
                     Supreme Court, if t h e right has been newly
                     recognized by the Supreme Court and made
                     retroactively applicable to cases on collateral
                     review; or
                     (D) t h e date on which t h e factual predicate of
                     the claim or claims presented could have been
                     discovered through the exercise of due
                     diligence.

     Respondent submits that Petitioner’s habeas petition must be dismissed
because it was not timely filed and is barred by the limitations period set forth in 28
U.S.C. § 2244(d). Respondent is correct. Giving Petitioner every benefit of the
doubt, he missed the filing deadline by at least five days.

      Petitioner’s sole argument2 is that he had extra time because the 90-day period
to seek review in the Supreme Court ran from the date the Nebraska Supreme Court
issued its mandate in the direct appeal. That is not the law. See, e.g., Gonzalez v.
Thaler, 565 U.S. 134, 150 (2012) (“For petitioners who pursue direct review all the
way to this Court, the judgment becomes final at the ‘conclusion of direct review’—


      2
         Petitioner also argues that he is entitled to the prison mailbox rule. For the
sake of argument, I have assumed that is true for purposes of the calculation set forth
in the text.

                                          3
 8:19-cv-00213-RGK-PRSE Doc # 16 Filed: 04/27/20 Page 4 of 5 - Page ID # 160



when this Court affirms a conviction on the merits or denies a petition for certiorari.
For all other petitioners, the judgment becomes final at the ‘expiration of the time
for seeking such review’—when the time for pursuing direct review in this Court . .
. expires.”)3

      Petitioner makes no argument regarding a statutory impediment or entitlement
to equitable tolling. Thus, and to summarize, although Petitioner nearly made the
deadline, close is not good enough. See, e.g., Modrowski v. Mote, 322 F.3d 965, 966
(7th Cir. 2003) (affirming dismissal of habeas petition that was one day late).
Therefore, Petitioner’s habeas petition will be dismissed as untimely.

       Finally, a petitioner cannot appeal an adverse ruling on his petition for writ of
habeas corpus under § 2254 unless he is granted a certificate of appealability. 28
U.S.C. § 2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards
for certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-85 (2000). I have applied the appropriate standard and determined that
Petitioner is not entitled to a certificate of appealability.

      IT IS ORDERED that the petition for habeas corpus, Filing no. 1, is dismissed
with prejudice. The motion for summary judgment, Filing no. 9, is granted. The




      3
         For post-conviction matters, a post-conviction action filed in state court
remains pending and tolls the clock until the state court issues its mandate (even if
the Petitioner has sought a writ of certiorari in the Supreme Court). Lawrence v.
Florida, 549 U.S. 327 (2007). The different treatment for direct appeals and post-
conviction actions regarding the significance or lack thereof of the date of mandate
results from the difference in language between § 2244(d)(1)(A) and § 2244(d)(2).
Id. at 333. So, to be clear, for Petitioner’s post-conviction action, I have given him
the benefit of the mandate date but no more.


                                            4
 8:19-cv-00213-RGK-PRSE Doc # 16 Filed: 04/27/20 Page 5 of 5 - Page ID # 161



motion to offer exhibit, Filing no. 15, is granted. No certificate of appealability has
been or will be issued. A separate judgment will be filed.

      Dated this 27th day of April, 2020.

                                              BY THE COURT:



                                              Richard G. Kopf
                                              Senior United States District Judge




                                          5
